DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.
 
Status of Claims
This action is in reply to the amendments and remarks filed on 06 May 2022.
Claims 1, 3, 7, 11-14, 16-17, 19-25 have been amended. 
Claims 2, 4, 18 have been canceled.
Claims 1, 3, 5-17, 19-25 are currently pending and have been examined.
Claims 1, 3, 5-17, 19-25 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “The Recited Claims Cannot Practically Performed by a Human, and are Not a Mental Process Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose receiving and analyzing (comparing) transaction information, real time transactional patterns of a user and upcoming events, and transaction (payment) options and terms and conditions in order to recommend a payment method.  That task may be performed by the human mind or with pen and paper and therefore may practically be performed in the human mind.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 1, Applicant submits that the claims are not directed to an abstract idea because “the claims are not directed to a method of organizing human activity”.  Examiner respectfully disagrees.
The claims are directed to a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (notably following rules or instructions).  Analyzing Joe’s spending habits and selecting a first payment option compared to a second payment option is a business relation and a business solution that helps Joe maximize the benefits of each payment option for each transaction.  The claims also disclose following each payment options’ rules and instructions and upcoming events the user may have scheduled to decide which payment option may be used in each circumstance and whether there will be an issue (such as overdrafting) if Joe uses a specific payment option for a transaction.
The claim recites an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “The Claims Include Significantly More Than the Alleged Abstract Idea” because “claim 1 recites a selection and execution of a transaction using an optimal transaction option”.  Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “a system,” “a computerized method,” “a memory,” “a hardware processor, “a storage device,” “instructions,” “a computing device,” “contextual analyzer,” “electronic channel,” “financial systems,” and “a repository”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices. Generating a payment option to allow the user to select, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze transaction information, payment option terms and conditions, and upcoming events (i.e., data) to draw conclusions about that content, and to provide information regarding possible payment options to choose from.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application. For example, the claims are not directed to an improvement in computer functionality.  The analyzing is done with a generic processor and the processor is not doing anything that a processor could not do before.  The present claims use generic computer components and generic computer functionality to analyze financial information (i.e., data) to draw conclusions about that content, and to automatically select a relatively higher ranked payment option. 
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “The Claims Include Significantly More Than the Alleged Abstract Idea”.  Examiner respectfully disagrees.
The present claims disclose generic computer components collecting and analyzing information to determine an output – which is what a computer naturally does.  The claims are using a generic processor to analyze transaction information, upcoming events, and payment terms and conditions in order to determine which payment method gives the user the best rewards or keeps the user from going over a limit.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0038] the payment selection system 102 includes a processor 106. Although illustrated as a single processor 106 in FIG. 1, two or more processors may be used according to particular needs, desires, or particular implementations of the environment 100. Each processor 106 may be a central processing unit (CPU), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or another suitable component. Generally, the processor 106 executes instructions and manipulates data to perform the operations of the payment selection system 102.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques. 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 3, 5-17, 19-25 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-17, 19-25 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1, 7, and 12 are directed to a system comprising a series of components and Claim 17 is directed to a method comprising a series of steps.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 7, 12, and 17) are directed, in part to receiving a data exchange request for a transaction, the data exchange request being associated with a set of information comprising an amount associated with the data exchange request, wherein the data exchange request is associated with an identifier that identifies a user and a first request comprises a transaction request; determining real-time transactional patterns of the user and a set of contextual information associating an ongoing event with a planned event that is at least a partial cause of the data exchange request; retrieving a set of transaction options associated with the user, each transaction option of the set of transaction options being associated with a set of terms, the set of transaction options comprising weighted terms and conditions associated with each of the transaction options relative to the set of contextual information that comprise the first transaction option; determining a subset of viable transaction options from the set of transaction options based on the set of information and the weighted terms and conditions associated with each of the transaction options relative to the set of contextual information, wherein the set of information comprises a set of transaction information wherein the set of contextual information comprises data associated with a calendar of the user; generating a comparative analysis of the set of terms associated with each of the viable transaction options and the amount associated with the data exchange request, generating a score for each of the viable transaction options in the subset of viable transaction options, based on the set of terms of each of the set of transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, determining whether one or more upcoming transactions take priority over the transaction; automatically selecting, based on the comparative analysis and without user input, a second transaction option, different from the first transaction option, from the subset of viable transaction options for use in executing the data exchange request, wherein selecting a particular transaction option from the subset of the viable transaction options comprises automatically, without user input, selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user; and enacting settlement of the transaction by using the first transaction option instead of using the second transaction option without user input. These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the system evaluates the contextual information and payment options in order to conduct a comparative analysis;  judgement and opinion occur when the system runs through a list of payment options and sets forth a list of viable payment options; business relations and legal obligations occur when a user decides to execute the transaction using the payment option the system determined had the highest score; and managing relationships occurs as the system follows to determine whether one or more upcoming transactions take priority over the transaction to follow rules.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a system,” “a computerized method,” “a memory,” “a hardware processor, “a storage device,” “instructions,” “a computing device,” “financial systems,” “contextual analyzer,” “electronic channel,” and “a repository” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount, compare the data, and categorize the data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to compare data and output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 3, 5-6, 8-11, 13-16, and 19-25 are directed to explaining more about the types of information that is collected for the system to determine the most viable payment option.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-17, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 2014/0129357 A1) hereinafter Goodwin, in view of Cataline et al. (US 8,285,641 B2) hereinafter Cataline, in view of Hariramani et al. (US 2013/0024371 A1) hereinafter Hariramani.
Claims 1, 17
Goodwin discloses the following limitations:
 (Currently Amended) A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to perform operations comprising: receiving a data exchange request for a transaction, the data exchange request being associated with a set of information comprising an amount associated with the data exchange request, wherein the data exchange request is associated with an identifier that identifies a user and a first request comprises a transaction request; (see at least [0006] [0026] [0050] 0070] [0035] [0036] [0048] [0058] [0072] [0074] [0082]-[0092] [0162] [0031] [0043] [0036] [0028] [0044] [0108].  Goodwin discloses an intelligent payment system that receives a payment request and considers all data input and rules in order to recommend a best payment method to use for a transaction.  Goodwin discloses the intelligent payment system receives a payment request that contains transaction information, such as an amount of a transaction.  User information is gathered from the payment request and any preferred payment method rules are gathered from stored data information on the user (e.g., some users prefer a specific payment method for a specific type of transaction, or prefer a specific payment method for transactions during a specific time, etc.).
determining, using a contextual analyzer, real-time transactional patterns of the user and a set of contextual information associating an ongoing event with a planned event that is at least a partial cause of the data exchange request; (see at least [0009] [0163] [0082] [0009] [0025] [0026] [0031] [0034]  [0036]-[0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0108] [0111]-[0138] [0158]-[0161] [163]-[0164] [0154] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.  In addition, Goodwin discloses that the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method (i.e., real-time transactional information).  Goodwin discloses that available credit or balances are examined to ensure that limits will not be exceeded.  The transaction amount will be examined (i.e., real-time transactional information).  The payment request includes information that answers the question: “Where is the transaction?” (i.e., event that is at least a partial cause).  Moreover, information is stored after each transaction; information includes transaction information and analysis information.  This saved information updated after every transaction assists in defining the rules (for example, if a user repeatedly declines one specific payment method at a regular place, then the intelligent payment system may stop recommending that payment for that regular place).).
retrieving, from a storage device, a set of transaction options associated with the user, each transaction option of the set of transaction options being associated with a set of terms, the storage device being remotely located from the at least one hardware processor, the set of transaction options comprising weighted terms and conditions associated with each of the transaction options relative to the set of contextual information that comprise the first transaction option; (see at least [0031] [0041]-[0044] [0036] [0028] [0035] [0038]-[0040] [0054].  Goodwin discloses loading, from a data storage associated with the intelligent payment system, a set of payment methods that the user has inputted data and saved, therefore may be used transactions.  Goodwin discloses the intelligent payment storage also gathers information on each payment method, such as any account limits, if the user has set any preferences of a specific payment method to use at a specific merchant location, etc. (i.e., weighted terms and conditions because user has defined specific payment methods for specific stores, and account limits also places the payment methods in order of use).).
determining a subset of viable transaction options from the set of transaction options based on the set of information and the weighted terms and conditions associated with each of the transaction options relative to the set of contextual information, wherein the set of information comprises a set of transaction information; (see at least [0075] –[0077] [0074] [0082]-[0092] [0107] [0108] [0110] [0073] [0072] [0067] [0068] .  Goodwin discloses the stored data module gathers information related to the user, available payment methods, and data to send to the payment decision engine.  The payment decision engine analyzes all of the collected data information in order to determine a best payment method and a list of best to worst payment methods depending on incentive, offer, etc.  In addition, Goodwin discloses the intelligent payment storage also gathers information on each payment method, such as any account limits, if the user has set any preferences of a specific payment method to use at a specific merchant location, etc. (i.e., weighted terms and conditions because user has defined specific payment methods for specific stores, and account limits also places the payment methods in order of use).).
generating a comparative analysis of the set of terms associated with each of the viable transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction; (see at least [0107] [0108] [0110] [0111]-[0132] [0027] [0036] [0152] [0102] [0094] [0072] [0027] [0095]-[0102].  Goodwin disclose the payment decision engine analyzes the data and information provided by various sources in order to analyze the plethora of payment methods and score each payment method in order to produce a ranking list of best to worst payment methods. Goodwin also discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.).
automatically selecting, based on the comparative analysis and without user input, a second transaction option, different from the first transaction option, from the subset of viable transaction options for use in executing the data exchange request, wherein selecting a particular transaction option from the subset of the viable transaction options comprises automatically, without user input, selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user; and (see at least [0107] [0108] [0110] [0094]-[0102] [0102] [0072] [0152] [0031] [0043] [0036] [0028] [0044] [0054][0046] [0061] [0070] [00111]-[0132][0082]-[0092] [0095]-[0102].  Goodwin discloses that the user may have set a preferred payment method (i.e., first payment option) to use for a particular merchant.  However, the user may also set the rules that if a payment method ranks higher (i.e., recommended payment method/second payment option) than the preferred payment method, then to automatically select the recommended payment method for the transaction.  The intelligent payment system outputs a prioritized list of payment methods in order of best to worst based on all the data collected (loyalty programs, points, etc.).  
dynamically adjusting execution and automatically enacting settlement of the transaction by using the first transaction option instead of using the second transaction option without user input, the transaction being executed through a secure electronic channel.   (see at least [0102] [0061] [0056] [0063].  Goodwin discloses once the recommended payment method is selected, the user can set the intelligent payment system to automatically/without user input process the transaction with the recommended payment method to complete the payment transaction.).

Goodwin discloses the limitations shown above.  Goodwin fails to specifically disclose querying financial institutions to determine whether one or more upcoming transactions takes priority over the transaction.
However, Cataline discloses the following limitations:
generating a comparative analysis of the set of terms associated with each of the viable transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction; (see at least 1:17—22; 3:16-35; 3:50-4:33.  Cataline discloses a system and method for selectively scheduling payments and other transactions (bill pay) from a variety of courses, and according to selectable schedules, while optimizing those transactions for at least cost and other benefits to the payment enabler, consumer, or others.).
automatically selecting, based on the comparative analysis and without user input, a second transaction option, different from the first transaction option, from the subset of viable transaction options for use in executing the data exchange request, wherein selecting a particular transaction option from the subset of the viable transaction options comprises automatically, without user input, selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user; and dynamically adjusting execution and automatically enacting settlement of the transaction by using the first transaction option instead of using the second transaction option without user input, the transaction being executed through a secure electronic channel.  (see at least 2:41-60; 3:41-4:33; 6:25-40; 6:12-7:53.  Cataline discloses arranging the best available delivery mechanisms to satisfy the scheduled payment obligations automatically.  Cataline also discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin to incorporate the teachings of Cataline and specifically disclose querying financial institutions to determine whether one or more upcoming transactions takes priority over the transaction because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)

Goodwin/Cataline disclose the limitations shown above.  Goodwin/Cataline fail to specifically disclose determining real-time transactional patterns of the user and associating an ongoing event with a planned event.
Though, Hariramani discloses the following limitations:
determining, using a contextual analyzer, real-time transactional patterns of the user and a set of contextual information associating an ongoing event with a planned event that is at least a partial cause of the data exchange request; generating a comparative analysis of the set of terms associated with each of the viable transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction;  selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user; and (see at least [0084]-[0086] [0161] [0173] [0172] [0175] [0183] [0193] [0201] [0356].  Hariramini discloses an electronic offer optimization and redemption apparatuses, methods, and systems that transform payment card information, user card selection preference, and purchase inputs, into card addition completion, and purchase transactions using optimized payment card and coupon outputs.  Since the user may desire to use the payment card that could optimize his benefits when he makes a purchase, the electronic offer optimization and redemption takes into account upcoming bills that a user has to pay, user’s prior and recent purchases, user’s prior and recent payment method selections, user’s spending habits at the current and other merchants, the user’s real-time in-store behavior (e.g., which items’ barcode did the user scan using the user device, how many times did the user scan the barcodes, did the user engage in comparison shopping by scanning barcodes of similar types of items, and/or the like), the user's spending patterns (e.g., resolved across time, merchants, stores, geographical locations, etc.), and/or the like.  For example, when a user is in a store, the electronic offer optimization and redemption analyzes what the user has selected in his cart to purchase (i.e, an ongoing event).  The user’s upcoming scheduled bills are analyzed.  (i.e., a planned event).  In addition, the electronic offer optimization and redemption may act as a real-time market watch.  When the market price available for user falls below user’s target price, the virtual wallet may buy the product for the user (i.e., a planned event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline to incorporate the teachings of Hariramani and specifically disclose determining real-time transactional patterns of the user and associating an ongoing event with a planned event because doing so provides the direct mechanism which to provide offers to consumers, by engaging and having offers optimized for consumers, statistics may be provided to merchants and/or issuers regarding the efficacy in usage of such offers, which will reduce spam offers that may waste bandwidth, storage, and/or otherwise render the offer usage untargeted, undirected, inefficient and ineffective (see at least Hariramani [0084]-[0087] [0173] [0172]).

Claim 3
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the comparative analysis is based at least on the set of transaction information, the set of contextual information, and terms of the viable transaction options.  (see at least [0082]-[0092] [0105] [0111] [0164] [0082] [0052] [0070][0035] [0161] [0043] [0031] [0036] [0028] [0044] [0054] [0036] [0038]-[0040] [0044] [0041] [0042] [0072] [0067] [0068] [0073] .  Goodwin discloses the payment request may include information on the contents of the transaction, such as the item description(s) or item brand(s), the merchant ID, the user information, and payment method information.).

Claim 6
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Previously Presented) The system of claim 1, wherein the set of contextual information comprises data related to historical spending patterns of the user included in the real- time transactional patterns of the user, wherein the data related to the historical spending patterns is used in the comparative analysis.  (see at least [0009] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.).

Goodwin/Cataline/Hariramani disclose the limitations shown above.  Hariramani specifically discloses determining real-time transactional patterns of the user:
(Currently Amended) The system of claim 1, wherein the set of contextual information omprises data related to historical spending patterns of the user included in the real-time transactional patterns of the user. ((see at least [0084]-[0086] [0161] [0173] [0172] [0175] [0183] [0193] [0201] [0356].  Hariramani discloses an electronic offer optimization and redemption apparatuses, methods, and systems that transform payment card information, user card selection preference, and purchase inputs, into card addition completion, and purchase transactions using optimized payment card and coupon outputs.  Since the user may desire to use the payment card that could optimize his benefits when he makes a purchase, the electronic offer optimization and redemption takes into account upcoming bills that a user has to pay, user’s prior and recent purchases, user’s prior and recent payment method selections, user’s spending habits at the current and other merchants, the user’s real-time in-store behavior (e.g., which items’ barcode did the user scan using the user device, how many times did the user scan the barcodes, did the user engage in comparison shopping by scanning barcodes of similar types of items, and/or the like), the user's spending patterns (e.g., resolved across time, merchants, stores, geographical locations, etc.), and/or the like.  For example, when a user is in a store, the electronic offer optimization and redemption analyzes what the user has selected in his cart to purchase (i.e, an ongoing event).  The user’s upcoming scheduled bills are analyzed.  (i.e., a planned event).  In addition, the electronic offer optimization and redemption may act as a real-time market watch.  When the market price available for user falls below user’s target price, the virtual wallet may buy the product for the user (i.e., a planned event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Hariramani  to incorporate the teachings of Hariramani and specifically disclose determining real-time transactional patterns of the user because doing so provides the direct mechanism which to provide offers to consumers, by engaging and having offers optimized for consumers, statistics may be provided to merchants and/or issuers regarding the efficacy in usage of such offers, which will reduce spam offers that may waste bandwidth, storage, and/or otherwise render the offer usage untargeted, undirected, inefficient and ineffective (see at least Hariramani [0084]-[0087] [0173] [0172]).

Claim 7
Goodwin discloses the following limitations:
 (Currently Amended) A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to perform operations comprising : receiving a data exchange request for a transaction, the data exchange request being associated with a set of information comprising an amount associated with the data exchange request, wherein the data exchange request is associated with an identifier that identifies a user and a first transaction option, and wherein the identifier comprises an account identifier and the data exchange request comprises a transaction request; (see at least [0006] [0026] [0050] 0070] [0035] [0036] [0048] [0058] [0072] [0074] [0082]-[0092] [0162] [0031] [0043] [0036] [0028] [0044].  Goodwin discloses an intelligent payment system that receives a payment request and considers all data input and rules in order to recommend a best payment method to use for a transaction.  Goodwin discloses the intelligent payment system receives a payment request that contains transaction information, such as an amount of a transaction.  User information is gathered from the payment request and any preferred payment method rules are gathered from stored data information on the user (e.g., some users prefer a specific payment method for a specific type of transaction, or prefer a specific payment method for transactions during a specific time, etc.).
determining, using a contextual analyzer, real-time transactional patterns of the user and a set of contextual information associating an ongoing event with [[an]]a planned event that is at least a partial cause of the data exchange request; (see at least [0009] [0163] [0082] [0009] [0025] [0026] [0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.).  Goodwin also discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.  Goodwin also discloses that the payment request includes information that answers the question: “Where is the transaction?”).
retrieving, from a storage device, a set of transaction options associated with the user, each transaction option of the set of transaction options being associated with a set of terms, the storage device being remotely located from the at least one hardware processor, the set of transaction options comprising weighted terms and conditions associated with each of the transaction options relative to the set of contextual information that comprise the first transaction option; (see at least [0031] [0041]-[0044] [0036] [0028] [0035] [0038]-[0040] [0054].  Goodwin discloses loading, from a data storage associated with the intelligent payment system, a set of payment methods that the user has inputted data and saved, therefore may be used transactions.  Goodwin discloses the intelligent payment storage also gathers information on each payment method, such as any account limits, if the user has set any preferences of a specific payment method to use at a specific merchant location, etc. (i.e., weighted terms and conditions because user has defined specific payment methods for specific stores, and account limits also places the payment methods in order of use).).
determining a subset of viable transaction options from the set of transaction options based on the set of information and the weighted terms and conditions associated with each of the transaction options relative to the set of contextual information, wherein the set of information comprises a set of transaction information; (see at least [0075] –[0077] [0074] [0082]-[0092] [0107] [0108] [0110] [0073] [0072] [0067] [0068] .  Goodwin discloses the stored data module gathers information related to the user, available payment methods, and data to send to the payment decision engine.  The payment decision engine analyzes all of the collected data information in order to determine a best payment method and a list of best to worst payment methods depending on incentive, offer, etc.).
generating a comparative analysis of the set of terms associated with each of the set of transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction; and (see at least [0107] [0108] [0110] [0111]-[0132] [0027] [0036] [0152] [0102] [0094]-[0102] [0072] [0027] .  Goodwin disclose the payment decision engine analyzes the data and information provided by various sources in order to analyze the plethora of payment methods and score each payment method in order to produce a ranking list of best to worst payment methods. Goodwin also discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.).
automatically selecting, based on the comparative analysis and without user input, a second transaction option for executing the transaction, different from the first transaction option, from the subset of viable transaction options for use in executing the data exchange request, wherein selecting a particular transaction option from the subset of the viable transaction options comprises automatically, without user input, selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user, (see at least [0107] [0108] [0110] [0094]-[0102] [0072] [0152] [0031] [0043] [0036] [0028] [0044] [0054] [0095] [0046] [0061] [0070] [0102] [00111]-[0132][0082]-[0092].  Goodwin discloses that the user may have set a preferred payment method (i.e., first payment option) to use for a particular merchant.  However, the user may also set the rules that if a payment method ranks higher (i.e., recommended payment method/second payment option) than the preferred payment method, then to automatically select the recommended payment method for the transaction.  The intelligent payment system outputs a prioritized list of payment methods in order of best to worst based on all the data collected (loyalty programs, points, etc.).

Goodwin discloses the limitations shown above.  Goodwin fails to specifically disclose a calendar is used during the analysis.
However, Cataline discloses the following limitations:
generating a comparative analysis of the set of terms associated with each of the set of transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction; and(see at least 1:17—22; 3:16-35; 3:50-4:33.  Cataline discloses a system and method for selectively scheduling payments and other transactions (bill pay) from a variety of courses, and according to selectable schedules, while optimizing those transactions for at least cost and other benefits to the payment enabler, consumer, or others.).
 automatically selecting, based on the comparative analysis and without user input, a second transaction option for executing the transaction, different from the first transaction option, from the subset of viable transaction options for use in executing the data exchange request, wherein selecting a particular transaction option from the subset of the viable transaction options comprises automatically, without user input, selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user, wherein the set of contextual information comprises data associated with a calendar of the user, and wherein the data associated with the calendar of the user is provided by a computing device associated with the user and used in the comparative analysis, the transaction being executed through a secure electronic channel.  (see at least 2:41-60; 3:41-4:33; 6:25-40; 6:12-7:53.  Cataline discloses arranging the best available delivery mechanisms to satisfy the scheduled payment obligations automatically.  Cataline also discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin to incorporate the teachings of Cataline and specifically disclose that a calendar is part of the contextual information because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)

Goodwin/Cataline disclose the limitations shown above.  Goodwin/Cataline fail to specifically disclose determining real-time transactional patterns of the user and associating an ongoing event with a planned event.
Though, Hariramani discloses the following limitations:
determining, using a contextual analyzer, real-time transactional patterns of the user and a set of contextual information associating an ongoing event with [[an]]a planned event that is at least a partial cause of the data exchange request; determining, using a contextual analyzer, real-time transactional patterns of the user and a set of contextual information associating an ongoing event with [[an]]a planned event that is at least a partial cause of the data exchange request; selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user, (see at least [0084]-[0086] [0161] [0173] [0172] [0175] [0183] [0193] [0201] [0356].  Hariramini discloses an electronic offer optimization and redemption apparatuses, methods, and systems that transform payment card information, user card selection preference, and purchase inputs, into card addition completion, and purchase transactions using optimized payment card and coupon outputs.  Since the user may desire to use the payment card that could optimize his benefits when he makes a purchase, the electronic offer optimization and redemption takes into account upcoming bills that a user has to pay, user’s prior and recent purchases, user’s prior and recent payment method selections, user’s spending habits at the current and other merchants, the user’s real-time in-store behavior (e.g., which items’ barcode did the user scan using the user device, how many times did the user scan the barcodes, did the user engage in comparison shopping by scanning barcodes of similar types of items, and/or the like), the user's spending patterns (e.g., resolved across time, merchants, stores, geographical locations, etc.), and/or the like.  For example, when a user is in a store, the electronic offer optimization and redemption analyzes what the user has selected in his cart to purchase (i.e, an ongoing event).  The user’s upcoming scheduled bills are analyzed.  (i.e., a planned event).  In addition, the electronic offer optimization and redemption may act as a real-time market watch.  When the market price available for user falls below user’s target price, the virtual wallet may buy the product for the user (i.e., a planned event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline to incorporate the teachings of Hariramani and specifically disclose determining real-time transactional patterns of the user and associating an ongoing event with a planned event because doing so provides the direct mechanism which to provide offers to consumers, by engaging and having offers optimized for consumers, statistics may be provided to merchants and/or issuers regarding the efficacy in usage of such offers, which will reduce spam offers that may waste bandwidth, storage, and/or otherwise render the offer usage untargeted, undirected, inefficient and ineffective (see at least Hariramani [0084]-[0087] [0173] [0172]).

Claim 8
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Previously Presented) The system of claim 1, wherein the set of contextual information comprises a geographical location of the user associated with the account identifier at a transaction time identified in the set of transaction information or a geographical location of a provider associated with the transaction request at the transaction time identified in the set of transaction information.  (see at least [0009] [0025] [0026] 0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.).


Claim 9
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Original) The system of claim 8, wherein the geographic location is included in the set of transaction information.  (see at least [0084] [0009] [0025] [0026] [0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.  Goodwin also discloses that the payment request includes information that answers the question: “Where is the transaction?”).

Claim 10
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Previously Presented) The system of claim 1, wherein the set of transaction information comprises one or more items included in the transaction, and two or more parties associated with the transaction.  (see at least [0082]-[0092] [0105] [0111] [0164] [0082] [0052] [0070][0035].  Goodwin discloses the payment request may include information on the contents of the transaction, such as the item description(s) or item brand(s), the merchant ID, and the user information.).

Claim 11
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the set of terms associated with a particular transaction option comprises an annual percentage rate, a promotional annual percentage rate and the term of the promotional annual percentage rate, loyalty program information and restrictions, account restrictions, product account limits, and account balances.   (see at least [0037]-[0039][0133] [0075]-[0078] [0080] [0081] [0110] [0133] [0149] [0028].  Goodman discloses information is collected on the plethora of payment methods that the user inputs to use, such as available credit or balance limits on accounts, loyalty card information, promotional card information, and rate information.).

Claim 12
Goodwin discloses the following limitations:
 (Currently Amended) A system comprising: a memory storing instructions; at least one hardware processor interoperably coupled with the memory, wherein the instructions instruct the at least one hardware processor to: receiving a data exchange request for a transaction, the data exchange request being associated with a set of information comprising an amount associated with the data exchange request, wherein the data exchange request is associated with an identifier that identifies a user and a first transaction option, and wherein the identifier comprises an account identifier and the data exchange request comprises a transaction request; (see at least [0006] [0026] [0050] 0070] [0035] [0036] [0048] [0058] [0072] [0074] [0082]-[0092] [0162] [0031] [0043] [0036] [0028] [0044] [0108].  Goodwin discloses an intelligent payment system that receives a payment request and considers all data input and rules in order to recommend a best payment method to use for a transaction.  Goodwin discloses the intelligent payment system receives a payment request that contains transaction information, such as an amount of a transaction.  User information is gathered from the payment request and any preferred payment method rules are gathered from stored data information on the user (e.g., some users prefer a specific payment method for a specific type of transaction, or prefer a specific payment method for transactions during a specific time, etc.).
determining, using a contextual analyzer, real-time transactional patterns of the user and a set of contextual information associating an ongoing event with a planned event that is at least a partial cause of the data exchange request; (see at least [0009] [0163] [0082] [0009] [0025] [0026] [0031] [0034]  [0036]-[0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0108] [0111]-[0138] [0158]-[0161] [163]-[0164] [0154] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.  In addition, Goodwin discloses that the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method (i.e., real-time transactional information).  Goodwin discloses that available credit or balances are examined to ensure that limits will not be exceeded.  The transaction amount will be examined (i.e., real-time transactional information).  The payment request includes information that answers the question: “Where is the transaction?” (i.e., event that is at least a partial cause).  Moreover, information is stored after each transaction; information includes transaction information and analysis information.  This saved information updated after every transaction assists in defining the rules (for example, if a user repeatedly declines one specific payment method at a regular place, then the intelligent payment system may stop recommending that payment for that regular place).).
retrieving, from a storage device, a set of transaction options associated with the user, each transaction option of the set of transaction options being associated with a set of terms, the storage device being remotely located from the at least one hardware processor, the set of transaction options comprising weighted terms and conditions associated with each of the transaction options relative to the set of contextual information that comprise the first transaction option; (see at least [0031] [0041]-[0044] [0036] [0028] [0035] [0038]-[0040] [0054].  Goodwin discloses loading, from a data storage associated with the intelligent payment system, a set of payment methods that the user has inputted data and saved, therefore may be used transactions.  Goodwin discloses the intelligent payment storage also gathers information on each payment method, such as any account limits, if the user has set any preferences of a specific payment method to use at a specific merchant location, etc. (i.e., weighted terms and conditions because user has defined specific payment methods for specific stores, and account limits also places the payment methods in order of use).).determining a subset of viable transaction options from the set of transaction options based on the set of information and the weighted terms and conditions associated with each of the transaction options relative to the set of contextual information, wherein the set of information comprises a set of transaction information; 
generating a comparative analysis of the subset of viable options, comprising generate a score for each of the viable transaction options in the subset of viable transaction options, based on the set of terms of each of the set of transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction; and (see at least [0107] [0108] [0110] [0111]-[0132] [0027] [0036] [0152] [0102] [0094] [0072] [0027] [0094]-[0102].  Goodwin disclose the payment decision engine analyzes the data and information provided by various sources in order to analyze the plethora of payment methods and score each payment method in order to produce a ranking list of best to worst payment methods. Goodwin discloses that a GUI may provide details as to the criteria or factors used to determine the relative or comparative ranking, scoring, and ordering of the payment methods.  Goodwin also discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.).
automatically selecting, based on the comparative analysis of the subset of viable options and without user input, a second transaction option from the subset of viable transaction options for use in executing the data exchange request, wherein selecting a particular transaction option from the subset of the viable transaction options comprises automatically, without user input, selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user; and (see at least [0107] [0108] [0110] [0094]-[0102] [0102] [0072] [0152] [0031] [0043] [0036] [0028] [0044] [0054][0046] [0061] [0070] [00111]-[0132][0082]-[0092] [0095]-[0102].  Goodwin discloses that the user may have set a preferred payment method (i.e., first payment option) to use for a particular merchant.  However, the user may also set the rules that if a payment method ranks higher (i.e., recommended payment method/second payment option) than the preferred payment method, then to automatically select the recommended payment method for the transaction.  The intelligent payment system outputs a prioritized list of payment methods in order of best to worst based on all the data collected (loyalty programs, points, etc.).  
dynamically adjusting execution and automatically enact settlement of the transaction from using the first transaction option to using the second transaction option without user input, the transaction being executed through a secure electronic channel.  (see at least [0102] [0061] [0056] [0063].  Goodwin discloses once the recommended payment method is selected, the user can set the intelligent payment system to automatically/without user input process the transaction with the recommended payment method to complete the payment transaction.).

Goodwin discloses the limitations shown above.  Goodwin fails to specifically disclose querying financial institutions to determine whether one or more upcoming transactions takes priority over the transaction.
However, Cataline discloses the following limitations:
generating a comparative analysis of the subset of viable options, comprising generate a score for each of the viable transaction options in the subset of viable transaction options, based on the set of terms of each of the set of transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction; and  (see at least 1:17—22; 3:16-35; 3:50-4:33.  Cataline discloses a system and method for selectively scheduling payments and other transactions (bill pay) from a variety of courses, and according to selectable schedules, while optimizing those transactions for at least cost and other benefits to the payment enabler, consumer, or others.).
automatically selecting, based on the comparative analysis of the subset of viable options and without user input, a second transaction option from the subset of viable transaction options for use in executing the data exchange request, wherein selecting a particular transaction option from the subset of the viable transaction options comprises automatically, without user input, selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user; and dynamically adjusting execution and automatically enact settlement of the transaction from using the first transaction option to using the second transaction option without user input, the transaction being executed through a secure electronic channel.  (see at least 2:41-60; 3:41-4:33; 6:25-40; 6:12-7:53.  Cataline discloses arranging the best available delivery mechanisms to satisfy the scheduled payment obligations automatically.  Cataline also discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin to incorporate the teachings of Cataline and specifically disclose querying financial institutions to determine whether one or more upcoming transactions takes priority over the transaction because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)

Goodwin/Cataline disclose the limitations shown above.  Goodwin/Cataline fail to specifically disclose determining real-time transactional patterns of the user and associating an ongoing event with a planned event.
Though, Hariramani discloses the following limitations:
determining, using a contextual analyzer, real-time transactional patterns of the user and a set of contextual information associating an ongoing event with a planned event that is at least a partial cause of the data exchange request; generating a comparative analysis of the subset of viable options, comprising generate a score for each of the viable transaction options in the subset of viable transaction options, based on the set of terms of each of the set of transaction options and the amount associated with the data exchange request, wherein the comparative analysis comprises, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction; and , selecting a relatively higher ranked transaction option from the subset of viable transaction options that is aligned with the real-time transactional patterns of the user; (see at least [0084]-[0086] [0161] [0173] [0172] [0175] [0183] [0193] [0201] [0356].  Hariramini discloses an electronic offer optimization and redemption apparatuses, methods, and systems that transform payment card information, user card selection preference, and purchase inputs, into card addition completion, and purchase transactions using optimized payment card and coupon outputs.  Since the user may desire to use the payment card that could optimize his benefits when he makes a purchase, the electronic offer optimization and redemption takes into account upcoming bills that a user has to pay, user’s prior and recent purchases, user’s prior and recent payment method selections, user’s spending habits at the current and other merchants, the user’s real-time in-store behavior (e.g., which items’ barcode did the user scan using the user device, how many times did the user scan the barcodes, did the user engage in comparison shopping by scanning barcodes of similar types of items, and/or the like), the user's spending patterns (e.g., resolved across time, merchants, stores, geographical locations, etc.), and/or the like.  For example, when a user is in a store, the electronic offer optimization and redemption analyzes what the user has selected in his cart to purchase (i.e, an ongoing event).  The user’s upcoming scheduled bills are analyzed.  (i.e., a planned event).  In addition, the electronic offer optimization and redemption may act as a real-time market watch.  When the market price available for user falls below user’s target price, the virtual wallet may buy the product for the user (i.e., a planned event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline to incorporate the teachings of Hariramani and specifically disclose determining real-time transactional patterns of the user and associating an ongoing event with a planned event because doing so provides the direct mechanism which to provide offers to consumers, by engaging and having offers optimized for consumers, statistics may be provided to merchants and/or issuers regarding the efficacy in usage of such offers, which will reduce spam offers that may waste bandwidth, storage, and/or otherwise render the offer usage untargeted, undirected, inefficient and ineffective (see at least Hariramani [0084]-[0087] [0173] [0172]).

Claim 13
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the set of transaction options associated with the account identifier include a first potential transaction option associated with a first institution and a second potential transaction option associated with a second institution.  (see at least Figure 4C [0108] [0040][0074] [0075].  Goodwin discloses displaying multiple payment methods, each of which may be associated with a different financial institution.  For example, the intelligent payment system may display the best to worst payment methods to be: Citibank Plus Visa, Krisflyer Gold Amex, NAB MasterCard – each is associated with a different financial institution.).

Claim 14
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein determining the subset of viable transaction options from the set of transaction options based on the set of transaction information and the set of contextual information comprises: transmitting a subset of the transaction and contextual information associated with the transaction request to each institution associated with one of the transaction options; and 
receiving an indication of viability from the institutions for each potential transaction option corresponding to that institution.  (see at least [0027] [0036].  Goodwin discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.).

Claim 15
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Cataline specifically discloses the payment options include credit card accounts, lines of credits, or other accounts or facilities which may act as a source of funds
 (Previously Presented) The system of claim 1, wherein the payments options include a debit payment, a credit card payment, an installment loan, a charge card, a line of credit, a home equity line of credit, and a personal loan.  (see at least column 3 lines 28-34.  Cataline discloses the payment initiator may schedule those funds transfer from a variety of source accounts, such as credit card accounts, other credit card accounts, overdraft lines of credit, line of credit, or other accounts or facilities which may act as a source of funds.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system Goodwin/Cataline/Hariramani to incorporate the teachings of Cataline and specifically disclose the payment options include credit card accounts, lines of credits, or other accounts or facilities which may act as a source of funds because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60) 

Claim 16
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the storage device comprises a plurality of storage devices associated with at least one institution associated with at least one of the set of transaction options.  (see at least [0027][0036].  Goodwin discloses the intelligent system communicates with the financial institutions to acquire updates on variables that affect payment choices.  These data from the financial institutions can be additional input to data that is collected and stored in the remote server.).
Claim 19
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The computerized method of claim 17, wherein the set of contextual information comprises at least one of: data related to historical spending patterns of the user associated with the account identifier, wherein the data related to the historical spending patterns is used in the comparative analysis of the subset of viable transaction options; (see at least [0009] [0163].  Goodwin discloses the intelligent payment system uses historical usage patterns and previous payment evaluation and criteria when analyzing which is the best payment method to use for a transaction.).
a geographical location of a user associated with the account identifier at a transaction time identified in the set of transaction information or a geographical location of a provider associated with the transaction request at the transaction time identified in the set of transaction information.  (see at least [0082] [0009] [0025] [0026] [0031] [0034] [0039] [0041] [0042] [0048] [0050] [0058] [0075] [0080] [0081] [0104] [0154] [0163].  Goodwin discloses the intelligent payment system uses geographic location obtained through a global positioning system (GPS) when evaluating criteria for determining a best payment method.  Goodwin also discloses that the payment request includes information that answers the question: “Where is the transaction?”).

Goodwin/Cataline/Hariramani discloses the limitations shown above.  Cataline specifically discloses a calendar is used during the analysis:
data associated with a calendar of a user associated with the account identifier, wherein the data associated with the calendar of the user is used in the comparative analysis of the viable transaction options; and(see at least 2:41-60; 6:41-49; 7:41-53.  Cataline discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Hariramani to incorporate the teachings of Cataline and specifically disclose the payment options include credit card accounts, lines of credits, or other accounts or facilities which may act as a source of funds because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)

Claim 20
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The computerized method of claim 17, wherein generating the comparative analysis comprises generating a relative score to each of the subset of viable transaction options, and wherein selecting the particular transaction option from the subset of viable transaction options for use in settling the transaction request comprises: identifying a user device associated with the account identifier; (see at least [0026].  Goodwin discloses the intelligent payment system may reside on the user’s electronic device.).
transmitting a request for selection of the particular transaction option from at least a portion of the subset of viable transaction options, wherein the request for selection comprises the relative score associated with each of the viable transaction options in the subset of viable transaction options in the portion of the subset of viable transaction options; (see at least [0107][0108] [0110] [0094]-[0102] [0072][0152].  Goodwin discloses that the GUI may provide details as to the criteria or factors used to determine the relative or comparative ranking, scoring, and ordering of the payment methods.).
receiving, in response to the transmitted request, an indication of a user selection of a particular transaction; and selecting the particular transaction selected by the user to settle the transaction request.  (see at least [0054] [0062] [0102] .  Goodwin discloses that the user may manually override a payment method recommendation.).

Claim 21
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Cataline specifically discloses upcoming transactions comprise a scheduled payment or recurring charge:
 (Currently Amended) The system of claim 1, wherein the one or more upcoming transactions comprise a scheduled transaction or a recurring charge.  (see at least 3:16-27; 3:35-40.  Cataline discloses the payment system may schedule electronic payments to a mortgage account, a car finance or lease account, credit card or merchant card account, utility accounts, or other accounts for onetime or recurring funds transfer.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system Goodwin/Cataline/Hariramani to incorporate the teachings of Cataline and specifically disclose upcoming transactions comprise a scheduled payment or recurring charge because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60)
	
Claim 22
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
(Currently Amended) The system of claim 1, wherein generating a comparative analysis of the set of terms associated with each transaction option and the amount associated with the data exchange request comprises determining, for each of the transaction options, whether additional credit is available or offered.   (see at least [0037] [0038].  Goodwin discloses the user defines available credit or balance limits on each payment method.).

Claim 23
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the first transaction option is preregistered such that the data exchange request is forwarded upon receipt to a middleware decision engine system that calculates particular terms and conditions to use for the data exchange request.  (see at least [0031] [0041]-[0044] [0036] [0028] [0035] [0038]-[0040] 0054] [0075] –[0077] [0074] [0082]-[0092] [0108] [0110] [0073] [0072] [0067] [0068] [0107] [0108] [0110] [0111]-[0132] [0027] [0036] [0152] [0102] [0094]-[0102][0072] [0027] .  Goodwin discloses the user inputs all available payment methods to be used during decision-making.  Goodwin discloses a data storage stores all the payment method information, rules for each payment method, any preferred payment methods for specific transections, etc.  The data will be forwarded to the decision-making engine to analyze the rules, payment method terms, etc., in order to rank each payment method and produce a list of best to worst payment methods and a recommended payment method for each transaction.).

Claim 24
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Further, Goodwin discloses:
 (Currently Amended) The system of claim 1, wherein the subset of viable transaction options comprises a first option associated with a first institution and a second option associated with a second, different institution.  (see at least Figure 4C [0108] [0040][0074] [0075].  Goodwin discloses displaying multiple payment methods, each of which may be associated with a different financial institution.  For example, the intelligent payment system may display the best to worst payment methods to be: Citibank Plus Visa, Krisflyer Gold Amex, NAB MasterCard – each is associated with a different financial institution.).

Claim 25
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Cataline specifically discloses analyzing future activity and determining whether any upcoming scheduled events would reduce a balance such that an option cannot be used:

 (Currently Amended) The system of claim 1, wherein, for each transaction option, querying one or more systems to automatically determine whether one or more upcoming transactions take priority over the transaction comprises analyzing expected future activity associated with the particular transaction option, comprising determining whether any upcoming scheduled or potential event would reduce a balance of the particular payment option or available credit such that the particular transaction option cannot be used.  (see at least 2:41-60; 6:41-49; 7:41-53.  Cataline discloses examining the schedule of payments that need to be made in the future in order to determine which payment method to use to ensure there are enough funds.  Also, a user may decide to pay a bill the day before it is due; therefore, the payment system has a calendar of due dates for each bill.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Hariramani to incorporate the teachings of Cataline and specifically disclose analyzing future activity and determining whether any upcoming scheduled events would reduce a balance such that an option cannot be used because doing so would help optimize the timing and technique (payment method) used to effect various payment. (see at least Cataline 2:41-60).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 2014/0129357 A1) hereinafter Goodwin, in view of Cataline et al. (US 8,285,641 B2) hereinafter Cataline, in view of Hariramani et al. (US 2013/0024371 A1) hereinafter Hariramani, in view of Barakat et al. (US 2019/0325448 A1) hereinafter Barakat.
Claim 5
Goodwin/Cataline/Hariramani discloses the limitations shown above.  Goodwin/Cataline/Hariramani fail to specifically disclose accessing information from a social media account. Yet, Barakat discloses the following limitations:
(Previously Presented) The system of claim 1, wherein determining the set of contextual information associated with the transaction request comprises accessing information from a social media account that is external to the transaction.   (see at least [0018]-[0034] [0024] [0009].   Barakat discloses obtaining social user messages generated by a user on a social media site, parsing the words to read the context, and analyze the posts to determine if a payment is to be made and helping recommend a payment based on the event in the social media post.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intelligent payment system of Goodwin/Cataline/Hariramani to incorporate the teachings of Barakat and specifically disclose accessing information from a social media account because doing so would help ensure the user completes payment when he said he will for an event (see at least Barakat [0018]-[0034] [0024] [0009]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bolla (US 2017/0124548 A1) discloses a method and system for optimizing reward accounts.  Bolla discloses analyzing a user’s historical data, user’s calendar (if user has granted the system access), user’s set goals (if user wants to save $500 this month), and offers that are available at the store to recommend a payment source, or provide other information to a user.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691